Citation Nr: 0700708	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  05-03 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating higher than 60 percent for 
status-postoperative asbestosis and lung cancer from July 23, 
1999, to February 3, 2005.

2.  Entitlement to an effective date prior to July 23, 1999, 
for the grant of a 60 percent rating for status-postoperative 
asbestosis and lung cancer.

3.  Entitlement to an effective date prior to July 23, 1999, 
for the grant of a total rating based on individual 
unemployability.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel





INTRODUCTION

The veteran served on active duty from June 1952 to August 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted a 60 percent rating for 
status-postoperative asbestosis and lung cancer, as well as a 
total rating based on individual unemployability, effective 
July 23, 1999.

In an April 2005 Supplemental Statement of the Case, the RO 
granted a 100 percent rating for status-postoperative 
asbestosis and lung cancer, effective as of February 4, 2005, 
as the veteran was shown to have a recurrence of lung cancer.  
Thus, the portion of his increased rating claim that remains 
before the Board is entitlement to a rating higher than 60 
percent for the period of July 23, 1999, to February 3, 2005.

The Board notes the veteran, through private counsel, 
appealed all aspects of the July 2004 rating decision and 
requested that there be a determination as to whether the 
veteran was permanently and totally disabled.  The issue was 
characterized as whether the grant of Dependent's Educational 
Assistance constituted a total and permanent disability 
status.  As determined in the April 2005 Supplemental 
Statement of the Case, the veteran's total rating represents 
total and permanent disability.  As such, the issue is 
resolved in the veteran's favor and is not here before the 
Board for adjudication.

The veteran was represented by private counsel until March 
2006 when his attorney advised VA that he no longer 
represented the veteran.  The Board advised the veteran of 
his right to appoint another representative in a letter dated 
in April 2006.  The veteran has not elected to appoint a 
representative and continues his appeal without 
representation.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Between July 1999 and February 2005, the veteran 
maintained at least a Forced Vital Capacity (FVC) of 54 
percent predicted value and a Diffusion Capacity of the Lung 
for Carbon Monoxide (DLCO) of 47 percent predicted value.  
His coexisting respiratory conditions caused severe overall 
disability.

3.  Service connection was granted for asbestosis and lung 
cancer, with a 30 percent rating assigned as of August 1997, 
in a February 1998 rating decision.  The veteran was advised 
of the rating decision, but did not appeal any aspect of the 
rating.  The February 1998 rating decision is final.

4.  The veteran filed a request for an increased rating based 
on individual unemployability on July 23, 1999.  It is not 
factually ascertainable that the veteran experienced an 
increase in disability within one year of submitting the 
claim.


CONCLUSIONS OF LAW

1.  Criteria for a 100 percent rating for status-
postoperative asbestosis and lung cancer for the period of 
July 23, 1999, to February 3, 2005, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.96, 4.97, Diagnostic Codes 6819 and 6833 (2006).

2.  The February 1998 rating decision assigning a 30 percent 
rating for status-postoperative asbestosis and lung cancer is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103.

3.  Criteria for assignment of an effective date earlier than 
July 23, 1999, for the grant of a 100 percent rating for 
status-postoperative asbestosis and lung cancer have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).

4.  Criteria for assignment of an effective date earlier than 
July 23, 1999, for the grant of a total rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in May 2004 and April 2005, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the veteran is not 
prejudiced as he was given specific notice with respect to 
those elements of a service-connection claim pertinent to his 
current claims.  Thus, the lack of notice of additional 
benefits that stem from the grant of service connection 
cannot prejudice him.  Accordingly, the Board finds that VA 
met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the originally appealed AOJ decision of March 2000 
was pending at the time the VCAA was enacted and, as such, 
notice prior to that decision was not possible.  The Court 
acknowledged in Pelegrini that some claims were pending at 
the time the VCAA was enacted and that proper notice prior to 
the initial AOJ decision was impossible.  The Court 
specifically stated in Pelegrini that it was not requiring 
the voiding or nullification of any AOJ action or decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based and the Board specifically finds that the 
veteran was not prejudiced by the post-AOJ decision notice 
because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claims.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, and by affording him the 
opportunity to give testimony before an RO hearing officer 
and/or the Board even though he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file, and the veteran does not 
appear to contend otherwise.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.

The veteran contends that the residuals of asbestosis and 
lung cancer should be rated as 100 percent disabling 
continuously since the date of his original application for 
VA compensation benefits submitted in June 1997.  He has not 
worked since 1992 and underwent treatment for lung cancer, 
including radiation therapy, for many years.  The veteran was 
found to have a recurrence of lung cancer in February 2005 
and a 100 percent rating was established as of that date.




Earlier Effective Date

In a February 1998 rating decision, the RO granted service 
connection for the post-operative residuals of asbestosis and 
lung cancer.  A 100 percent rating was assigned as of January 
1997 and a 30 percent rating was assigned as of August 1997.  
The veteran was advised of this rating decision and of his 
appellate rights.  He did not voice any disagreement with the 
decision and, as such, the rating decision became final after 
one year of notification.  See 38 C.F.R. §§ 20.302 and 
20.1103.  Thus, the decision can only be revised upon a 
showing of clear and unmistakable error.  See 38 C.F.R. 
§ 3.105.

On July 23, 1999, the veteran submitted an application for a 
total rating based on individual unemployability.  This 
application was also accepted as a request for an increased 
rating on a schedular basis.  Based on this application, the 
RO granted a 60 percent schedular rating for status-
postoperative residuals of asbestosis and lung cancer as well 
as a total rating based on individual unemployability.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.  The earliest date that it is factually 
ascertainable that an increase in disability occurred may be 
assigned if the request for an increase is received within 
one year from such date, otherwise, the date of receipt of 
claim must be assigned.  See 38 C.F.R. § 3.400(o)(2).

As noted above, the Board finds that the veteran's June 1997 
claim was adjudicated in February 1998 and that adjudication 
became final.  As such, the subsequent grant of increased 
ratings cannot be made effective as of the date of the 
original claim short of a showing of clear and unmistakable 
error in the February 1998 rating decision.  The veteran has 
not alleged any such error.


The appropriate date for assignment of additional benefits 
granted must be the date of receipt of the current claim in 
July 1999 unless there is evidence showing an increase in 
disability within one year of the July 1999 claim.  Medical 
evidence dated from July 1998 to July 1999 shows treatment 
for periodic sinus infections, gastritis-like symptoms, a 
rash on the hands and diabetes.  A January 1999 oncology 
note reflects that the veteran was doing well and was able 
to work out with weights and aerobics three times per week.  
Nothing in the medical evidence during the one year prior to 
the date of receipt of claim shows a increase in disability.  
Therefore, the Board finds that it is not factually 
ascertainable that an increase in disability began prior to 
July 1999 in order to assign a date earlier than the date of 
receipt of claim for the award of increased ratings.

Given the evidence as outlined above, the Board finds that 
the most advantageous date for assignment for the grant of a 
higher schedular rating and for a total rating based on 
individual unemployability is the date of receipt of claim 
which is July 23, 1999.  Although the Board appreciates the 
veteran's argument that he should be awarded a 100 percent 
rating since his initial claim in 1997, it is bound by the 
evidence of record which shows that the veteran did not 
appeal the 1998 rating decision, did not have a factually 
ascertainable increase in disability between July 1998 and 
July 1999, and did not submit his current claim for an 
increase until July 1999.  Consequently, his request for 
earlier effective dates must be denied.

Increased Rating

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's respiratory disorder was initially rated as 100 
percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 
6819, which allows for the assignment of a 100 percent rating 
when there are malignant neoplasms of the respiratory system 
and for six months after treatment.  Thereafter, appropriate 
disability rating is to be assigned based upon disability 
shown on objective examination.  The pertinent portion of 38 
C.F.R. § 4.97 for rating the residuals of asbestosis is 
Diagnostic Code 6833, which sets out the rating criteria as 
follows: 

Forced Vital Capacity (FVC) less than 50 percent of 
predicted value; or, Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method 
(DLCO(SB)) less than 40 percent predicted; or, 
maximum exercise capacity less than 15 ml/kg/min 
oxygen consumption (with cardiac or respiratory 
limitation); or, cor pulmonale or pulmonary 
hypertension; or, requires outpatient oxygen 
therapy ............................................................100 percent

FVC of 50 to 64 percent predicted; or, DLCO(SB) of 
40 to 55 percent predicted; or, maximum oxygen 
consumption of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation 
......60 percent

38 C.F.R. § 4.96 states that ratings under diagnostic codes 
6600 through 6817 and 6822 through 6847 will not be combined 
with each other.  Where there is lung or pleural involvement, 
ratings under diagnostic codes 6819 and 6820 will not be 
combined with each other nor with diagnostic codes 6600 
through 6817 or 6822 through 6847.  A single rating will be 
assigned under the diagnostic code which reflects the 
predominant disability with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.

The evidence reflects that the veteran underwent VA 
examination in January 2000 and was found, upon pulmonary 
function testing, to have moderately reduced FVC and normal 
DLCO measured at 61 percent predicated value.  He appeared 
healthy at that time.

Treatment records in 2002 show that the veteran reported 
feeling better than he had in three years.  It was noted that 
he had a steady improvement since completing radiation 
therapy.  There was no evidence of recurrence of lung cancer.

The veteran underwent VA examination in May 2004 and had an 
FVC of 54 percent of predicted value and a DLCO of 47 percent 
predicted value.  He was determined to have a moderate 
obstructive ventilatory defect and a mild restrictive defect.  
The diagnosis was pulmonary asbestosis with moderate 
restrictive lung disease.

The veteran was found to have new nodules in his lungs in 
February 2005.  Although it is unclear if the new findings 
are related to the veteran's asbestosis, they are considered 
to be a recurrence of his service-connected lung cancer.

It is important to note at this juncture that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 4.3.

Given the evidence as outlined above, the Board finds that 
the worst findings for the period of July 1999 to February 
2005 are that the veteran had an FVC of 54 percent of 
predicted value and a DLCO of 47 percent predicted value.  
These findings are consistent with assignment of a 60 percent 
rating under Diagnostic Code 6833.  A higher rating is denied 
because there is no suggestion that the veteran's Forced 
Vital Capacity was ever below 50 percent predicted value or 
that his DLCO was less than 40 percent predicted value during 
the time period in question.  

The evidence of record from 1999 to 2005 shows periods of 
improvement, however, the overall disability picture is 
severe as recognized by the grant of a total rating.  When 
reviewing the evidence in light of 38 C.F.R. § 4.96 and 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that the veteran's 60 percent rating may be 
elevated to the next higher evaluation because he has 
coexisting respiratory conditions of status-postoperative 
asbestosis and lung cancer that presented an overall severe 
disability during the time period in question.  Therefore, a 
100 percent schedular rating is assigned for the period of 
July 23, 1999, to February 3, 2005.


ORDER

A rating of 100 percent for status-postoperative asbestosis 
and lung cancer is granted as of July 23, 1999, subject to 
the laws and regulations governing the award of monetary 
benefits.

An effective date earlier than July 23, 1999, is denied for 
the grant of a 100 percent rating for status-postoperative 
asbestosis and lung cancer.

An effective date earlier than July 23, 1999, is denied for 
the grant of total rating based on individual 
unemployability.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


